Case 3:19-cv-00123-DJH-CHL Document 28 Filed 02/06/20 Page 1 of 1 PageID #: 89




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

MINERVA WILLIS

       Plaintiff,

v.                                                          Case No. 3:19-cv-00123-DJH-CHL

USAA FEDERAL SAVINGS BANK,

       Defendant.


                    AGREED ORDER OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to this action hereby stipulate to

dismissal of this action with prejudice and with each party to bear its own costs of court, thereby

concluding this matter in its entirety.



Respectfully submitted,


s/ Joshua R. Kersey                               s/ David M. Krueger_____________________
Joshua R. Kersey (Pro Hac Vice)                   David M. Krueger (Pro Hac Vice)
Florida Bar No. 087578                            Nora K. Cook (Pro Hac Vice)
MORGAN & MORGAN, PA                               Steven A. Oldham (91795)
201 North Franklin Street, 7th Floor              BENESCH, FRIEDLANDER, COPLAN
Tampa, Florida 33602                              & ARONOFF LLP
Telephone: (813) 223-5505                         200 Public Square, Suite 2300
Facsimile: (813) 222-2490                         Cleveland, Ohio 44114-2378
JKersey@ForThePeople.com                          Telephone: 216.363.4500
CheyenneReed@ForThePeople.com                     Facsimile: 216.363.4588
Attorney for Plaintiff                            dkrueger@beneschlaw.com
                                                  ncook@beneschlaw.com
                                                  soldham@beneschlaw.com
                                                  Attorneys for USAA Federal Savings Bank
